Citation Nr: 1501030	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-03 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral eye condition.

2. Entitlement to service connection for residuals of a stroke.

3. Entitlement to service connection for peripheral neuropathy of the upper extremities.

4. Entitlement to service connection for a right hernia.

5. Entitlement to service connecting for hypertension, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2008 and July 2010 rating decisions of the VA Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at an October 2014 hearing at the RO.  A transcript of the hearing is of record.

The issue of Entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

1. In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for a bilateral eye condition, residuals of a stroke, peripheral neuropathy of the upper extremities, and a right hernia is requested.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to service connection for a bilateral eye condition by the appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the appeal for entitlement to service connection for residuals of a stroke by the appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. The criteria for withdrawal of the appeal for entitlement to service connection for peripheral neuropathy of the upper extremities by the appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4. The criteria for withdrawal of the appeal for entitlement to service connection for a right hernia by the appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  At the October 2014 Board hearing the Veteran stated his desire to withdraw his appeals for a bilateral eye condition, residuals of a stroke, peripheral neuropathy of the upper extremities, and a right hernia.  October 2014 Board Hearing Transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.


ORDER

The appeal for entitlement to service connection for a bilateral eye condition is dismissed.

The appeal for entitlement to service connection for residuals of a stroke is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the upper extremities is dismissed.

The appeal for entitlement to service connection for a right hernia is dismissed.


REMAND

The Veteran contends that his hypertension is proximately due to, or in the alternative, aggravated beyond its normal progression by his service-connected type II diabetes mellitus.  At the October 2014 Board hearing the Veteran testified, and this Judge noted, that the Veteran was submitting a non-VA medical opinion indicating it is as likely as not that hypertension is secondary to diabetes mellitus.  However, it appears from a review of the record that the submitted opinion has not been associated with the electronic claims file.  Before the Board can proceed with making a determination in regards to the Veteran's claim it is necessary that an attempt be made to associate this opinion with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to locate the medical opinion submitted by the Veteran at the time of his October 2014 Board hearing.  If the medical opinion is located associate it with the Veteran's electronic claims file.

2. In the event the medical opinion cannot be located, request that the Veteran provide a copy of the medical opinion or identify the provider of the opinion and ask that the Veteran provide a 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs as to the provider of the opinion.  Associate with the claims file any records identified by the Veteran in a 21-4142.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


